DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to the Applicant’s filing on 6/17/2020. Claims 1–7 are pending and are examined below.

Priority
Acknowledgement is made of Applicant’s claim of foreign priority to JP2018-008281, filed on 1/22/2018.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: “a work creator to”, “a communicator to”, “a machine information obtainer to”, “a plan obtainer to”, “an evaluator to”, “an operation analyzer to”, and “a corrector to” in claims 1–7. 
The corresponding structure described in the specification as performing the claimed function at least includes:
“a work creator to” – “The work creator portion 91 includes electric/electronic components or circuitry provided in the agriculture support device 90, programs stored in the agriculture support device 90, or the like.” (¶ 34);
“a communicator to” – “The communicator portion 95 includes electric and electronic components provided in the agriculture support device 90, computer programs stored in the agriculture support device 90, or the like.” (¶ 79);
“a machine information obtainer to” – “The mechanical information acquiring portion 83 … include[s] electric and electronic components provided on the display device 80, computer programs stored in the display device 80, and the like.” (¶ 85);
“a plan obtainer to” – “The plan acquiring portion 81 includes electric and electronic components provided on the display device 80, computer programs stored in the display device 80, and the like.” (¶ 81);
“an evaluator to” – “The evaluator portion 84 include[s] electric and electronic components provided on the display device 80, computer programs stored in the display device 80, and the like.” (¶ 85);
“an operation analyzer to” – “Thee work judgment portion 87 includes electric/electronic components or circuitry provided in the display device 80, computer programs stored in the display device 80, or the like.” (¶ 98); and 
“a corrector to” – “The corrector portion 89 includes electrical/electronic components or circuitry provided in the display device 80, computer programs stored in the display device 80, or the like.” (¶ 137).
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
Because these claim limitation(s) are being interpreted under 35 U.S.C.
112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitation(s) interpreted under 35
U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend
the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or
pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to
perform the claimed function); or (2) present a sufficient showing that the claim
limitation(s) recite(s) sufficient structure to perform the claimed function so as to
avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112,
sixth paragraph.

Claim Rejection(s)—35 U.S.C. § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1–7 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to the abstract idea of evaluating a work plan without significantly more.
Independent claim 1 recites: 
“creat[ing] a work plan,”
“transmit[ting] the work plan,”
“obtain[ing] machine information,”
“obtain[ing] the work plan,”
“compar[ing] the work plan,”
“evaluat[ing] the work plan,” and
“[displaying] an evaluation result.”
The broadest reasonable interpretation of these claims can be performed in the mind but for the recitation of insignificant pre/post-solution activity—i.e., transmitting the work plan, obtaining machine information, obtaining the work plan, and displaying an evaluation result. But for the insignificant pre/post-solution activity, evaluating a work plan with machine information—as to, for example, determine if a work plan is proper or not—is a form of an observation, evaluation, judgment, or opinion which the courts have held to represent an abstract idea. Accordingly, the claimed invention represents an abstract idea. See MPEP § 2106.04(a).
The judicial exception is not integrated into a practical application. The claim recites generic computing components—i.e., a work creator, a communicator, a machine information obtainer, etc.—that are recited at a high level of generality such that they cannot be considered more than mere instructions to apply the judicial exception using generic computer components.
Likewise, the additional elements of generic computing components are not sufficient to amount to significantly more than the judicial exception because mere instructions to apply an exception using generic computer components does not constitute an inventive concept. See MPEP § 2106.04(a)(2)(III)(C).
Claims 2–7 depend from claim 1, but do not render the claimed invention patent eligible because they are directed to additional mental steps—i.e., evaluating whether it is possible to carry out a work plan, judging whether the agricultural operation is finished, and correcting a work plan—insignificant pre-solution activity (e.g., gathering data)—i.e., receiving a corrected work plan—or insignificant post-solution activity—i.e., displaying machine information, displaying outside information, displaying inside information, and displaying a position.
Accordingly, claims 1–7 are rejected under 35 U.S.C. § 101.

Claim Rejections—35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1–3 and 5 are rejected under 35 U.S.C. § 103 as being unpatentable over Kuniyasu et al. (US20160291590A1; from here on referred to as Kuniyasu) in view of Ray et al. (US20170339821A1; from here on referred to as Ray).

As to claim 1, Kuniyasu discloses an agriculture support system comprising:
	an agriculture support device (“The server 2 [i.e., an agriculture support device] mainly provides: a support for creating various plans (a planting plan and an operation plan).” (¶ 75)) including:
	a work creator to create a work plan of an agricultural operation to be performed by an agriculture machine (“The server 2 [i.e., an agriculture support device comprising a work creator] mainly provides: a support for creating various plans (a planting plan and an operation plan).” (¶ 75))
	a communicator to transmit the work plan from the work creator (“The obtaining part 72 [i.e., a communicator] obtains the operation plan through the server 2.” (¶ 189));
	a display (Display part 78 – see at least ¶ 196, FIG. 2.), the display including:
	a machine information obtainer to obtain machine information of the agriculture machine (“The operation contents received by the mobile terminal 3 b [i.e., machine information obtainer] includes data used for setting of the agricultural machine. For example, out of the operation contents, the use machine (a type of and a model of an agricultural machine, a type of and a model of an implement, and the like) [i.e., machine information] and the distribution amount are data used for the setting of the agricultural machine.” (¶ 224));
	a plan obtainer to obtain the work plan transmitted from the communicator (“The agriculture support system 1 is capable of creating the various plans (the planting plan and the operation plan) and the instruction document (the operation contents) on the server 2 …. In addition, the system is capable of issuing an operation instruction to the agricultural operator by sending the created operation contents from the server 2 to the mobile terminal 3 b [i.e., a  work plan is obtained by the mobile terminal (i.e., a plan obtainer)].” (¶ 78)); and
	an evaluator to compare the work plan with the machine information obtained by the machine information obtainer and to evaluate the work plan (“The setup part 86 [i.e., evaluator] judges whether the agricultural operation set in the operation contents is carried out by the agricultural machine (S41).” (¶ 225)); wherein
	an evaluation result provided by the evaluator is displayed on the display (“In a case where the use machine indicated in the operation contents is not attached to the agricultural machine 4 or where the use machine does not match the agricultural machine 4, the control device 6 sends error information to the mobile terminal 3 b …. When receiving the error information, the mobile terminal 3 b displays a warning in the display part.” (¶ 229)).
	Kuniyasu fails to explicitly disclose: a display provided in the agriculture machine.
	However, Ray teaches: a display provided in the agriculture machine (“The control system 22 includes a user interface 50 communicatively coupled to the controller 32 …. the user interface includes a display 52 configured to present information to the operator.” (¶ 25, FIGS. 2, 3)).
	Kuniyasu discloses: a display comprising a machine information obtainer,  a plan obtainer, and an evaluator; wherein an evaluation result is displayed on the display. Ray teaches: a display provided in the agriculture machine.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kuniyasu and include the feature of: a display provided in the agriculture machine—as taught by Ray—because it is a well-known and useful feature in the art to provide displays within an agriculture machine as to provide information to operators during agricultural operations. In this way, operators may use real-time information to monitor and control the agricultural operations. Accordingly, the incorporation of this feature enhances agriculture support.

As to claim 2, Kuniyasu discloses: the evaluator evaluates whether it is possible to carry out the work plan based on the machine information of a working device provided in the agriculture machine (“The setup part 86 [i.e., evaluator] judges whether the agricultural operation set in the operation contents is carried out by the agricultural machine (S41) …. For example, in a case where the “NW4511” indicating a model of an implement is set as the use machine in the operation contents, the setup part 86 determines that the agricultural operation is carried out by the agricultural machine.” (¶ 225)); and
	the display displays the machine information and the evaluation result showing whether it is possible to carry out the operation (“In a case where the use machine indicated in the operation contents is not attached to the agricultural machine 4 or where the use machine does not match the agricultural machine 4, the control device 6 sends error information to the mobile terminal 3 b …. When receiving the error information, the mobile terminal 3 b displays a warning in the display part on the basis of the operation contents, the warning indicating that the setting of the agricultural machine is impossible. For example, the mobile terminal 3 b displays as the warning that the use machine shown in the operation contents is not attached to the agricultural machine 4.”  (¶ 229))

As to claim 3, Kuniyasu discloses: displaying the evaluation result provided by the evaluator (“In a case where the use machine indicated in the operation contents is not attached to the agricultural machine 4 or where the use machine does not match the agricultural machine 4, the control device 6 sends error information to the mobile terminal 3 b …. When receiving the error information, the mobile terminal 3 b displays a warning in the display part.” (¶ 229))
	Kuniyasu fails to explicitly disclose: 
	a first area to display outside information transmitted from the agriculture support device; and
	a second area to display inside information different from the outside information.
	However, Ray teaches:
	a first area to display outside information transmitted from the agriculture support device (“The user interface may also enable a remote operator to provide data to the control system (e.g., the parameter(s) for establishing the swath acquisition path, data associated with field conditions, data associated with the guidance swath, etc.) [i.e., outside information is transmitted from an agriculture support device].” (¶ 28). “The display 52 is configured to … present a graphical representation of the swath acquisition path 60 within a path visualization section 62 [i.e., first area] of the display 52 [i.e., the outside information is displayed in a first area].” (¶ 29, FIG. 3.)); and
	a second area to display inside information different from the outside information (“The display 52 is configured to present a visual representation of values of the swath acquisition parameters within a swath acquisition parameter section 58 [i.e., a second area; in this section, inside information which differs from the information displayed in the first area is displayed].” (¶ 29, FIG. 3.)).
	Kuniyasu discloses: a display comprising an evaluator, wherein an evaluation result is displayed on the display. Ray teaches: a first area to display outside information transmitted from an agriculture support device, and a second area to display inside information.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kuniyasu and include the features of: a first area to display outside information transmitted from the agriculture support device; and a second area to display inside information different from the outside information—as taught by Ray—because they are well-known useful features in the art. It is well-known in the art to separate areas of a display and to display different information in the different areas. In this way, information may be delineated from each other in a clear format, and an operator may more easily understand the information. Accordingly, the incorporation of this feature enhances agriculture support.
	The combination of Kuniyasu and Ray fails to explicitly disclose: the first area displays the evaluation result provided by the evaluator. However, the feature is obvious in light of the combination of Kuniyasu and Ray. As shown above, Kuniyasu discloses: a display comprising an evaluator, wherein an evaluation result is displayed on the display, and Ray teaches: a first area to display outside information transmitted from the agriculture support device. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kuniyasu and Ray with the feature of: the first area displays the evaluation result provided by the evaluator, because one of ordinary skill in the art would have recognized that the first area of Ray is a more ideal place to display the evaluation result than the second area. Specifically, as the evaluation result is related to outside information, one of ordinary skill in the art would recognize that it would be pertinent to include the display of the evaluation result with the display of outside information for clarity purposes.

As to claim 5, Kuniyasu discloses: wherein the display includes an operation analyzer to judge whether the agricultural operation represented in the work plan is finished by the agriculture machine during operation of the agriculture machine when the evaluator determines that it is possible to carry out the work plan (“The setup part 86 [i.e., evaluator] judges whether the agricultural operation set in the operation contents is carried out by the agricultural machine (S41) [i.e., the evaluator determines if it is possible to carry out the work plan].” (¶ 225). Continuing, FIG. 27 showcases an operation analyzer judging whether an agricultural operation is finished. Specifically, agricultural field display part 126 shows completed areas of the agricultural field, and state display part 127 shows the progression state of the operation plan. See at least ¶¶ 276–276. As illustrated in FIG. 27, portions of the agricultural field may be indicated as “completed,” and the progression of operation plans may be indicated as 100% completed. In these cases, an operation analyzer judges that an agricultural operation represented in the work plan is finished.).

Claim 4 is rejected under 35 U.S.C. § 103 as being unpatentable over Kuniyasu in view of Ray as applied to claim 1 above, further in view of Lee (US20130096832A1).
As to claim 4, Kuniyasu discloses: interrupting the agricultural operation when the agricultural operation is performed by the agriculture machine in accordance with the work plan (“When the agricultural operator and the like tap the interruption button 81 under a state where the in-operation screen M7 is displayed, the mobile terminal 3 b notifies the server 2 of interruption of the agricultural operation.” (¶ 203)).
	The combination of Kuniyasu and Ray fails to explicitly disclose: displaying a position of the agricultural machine in an agricultural operation. 
	However, Lee teaches: displaying a position of the agricultural machine in an agricultural operation (“The visualization unit 150 displays the spot worker's position in a partitioned farming field based on present position data of the spot worker.” (¶ 54; see also FIGS. 1, 2))
	Kuniyasu discloses: a display comprising a machine information obtainer,  a plan obtainer, and an evaluator; wherein an evaluation result is displayed on the display; and interrupting the agricultural operation when the agricultural operation is performed by the agriculture machine in accordance with the work plan. Ray teaches: a display provided in the agriculture machine. Lee teaches: displaying a position of the agricultural machine in an agricultural operation.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kuniyasu and Ray with the feature of: displaying a position of the agricultural machine in an agricultural operation—as taught by Lee—because it is well-known and useful feature in the art. It is well-known in the art to display the position of an agricultural machine during an agricultural operation because such positional information is useful for an operator. In this way, an operator can actively monitor the position of the agricultural operation and more effectively perform tasks based on said positional information. 
	The combination of Kuniyasu, Ray, and Lee fails to explicitly disclose: displaying a position where the agricultural operation is interrupted. 
	However, the claimed feature is obvious in light of Kuniyasu, Ray, and Lee. As shown above, Kuniyasu discloses: a display comprising a machine information obtainer,  a plan obtainer, and an evaluator; wherein an evaluation result is displayed on the display; and interrupting the agricultural operation when the agricultural operation is performed by the agriculture machine in accordance with the work plan. Ray teaches: a display provided in the agriculture machine. Lee teaches: displaying a position of the agricultural machine in an agricultural operation.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the feature of: displaying a position where the agricultural operation is interrupted, because the position tracking of Lee conceivably includes the period of time in which the agricultural operation is interrupted. In other words, the position tracking of Lee will continue tracking the position of the agricultural machine even as the agricultural operation is interrupted; the positional tracking will not cease in the event of an interruption. Hence, the combination of Kuniyasu, Ray, and Lee yields the feature of displaying a position where the agricultural operation is interrupted. One of ordinary skill in the art would ensure that this feature is included (i.e., not pause the tracking and consequent display of the agricultural machine in an interruption) because it is a useful feature for operations such as, for example, troubleshooting. With this feature, an operator may identify the position where an agricultural machine was interrupted, which may aid in identifying the cause of the interruption.

Claims 6 and 7 are rejected under 35 U.S.C. § 103 as being unpatentable over Kuniyasu in view of Ray as applied to claim 1 above, further in view of Rusciolelli et al. (US20170311534A1; from here on referred to as Rusciolelli).

As to claim 6, the combination of Kuniyasu and Ray fails to explicitly disclose: wherein the operation analyzer judges, based on a traveling locus of the agriculture machine, whether the agricultural operation represented in the work plan is finished by the agriculture machine with respect to an agricultural field represented in the work plan.
	However, Rusciolelli teaches: wherein the operation analyzer judges, based on a traveling locus of the agriculture machine, whether the agricultural operation represented in the work plan is finished by the agriculture machine with respect to an agricultural field represented in the work plan (“Progress information may include reporting a current position of the vehicle 10 with respect to the path 60 [i.e., a traveling locus].” (¶ 35). “The base station determines if the mission has been completed. The base station may make this determination by … comparing progress information received from the vehicles 10 to the current mission plan.” (¶ 52)).
	Kuniyasu discloses: an operation analyzer to judge whether the agricultural operation represented in the work plan is finished by the agriculture machine during operation of the agriculture machine. Ray teaches: a display provided in the agriculture machine. Rusciolelli teaches: judging whether an agriculture operation is finished based on a traveling locus. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kuniyasu and Ray with the feature of: wherein the operation analyzer judges, based on a traveling locus of the agriculture machine, whether the agricultural operation represented in the work plan is finished by the agriculture machine with respect to an agricultural field represented in the work plan—as taught by Rusciolelli—because it is a well-known and useful feature in the art. It is well-known in the art that agricultural plans are dependent on the traversal of a pre-determined path by an agricultural machine. Thus, one of ordinary skill in the art would have recognized that a traveling locus representing the position of an agricultural machine reaching the end of a pre-determined path of an agricultural plan is indicative of the completion of an agricultural plan. One of ordinary skill in the art would have been motivated to include this feature as it is a relatively simple method of determining whether an agricultural operation is completed; in this way, the incorporation of this method may reduce the computational complexity of determining said completion of the agricultural operation.

As to claim 7, the combination of Kuniyasu and Ray fails to explicitly disclose:
	a corrector to correct the work plan displayed on the display; wherein
	the communicator receives the work plan corrected by the corrector.
	However, Rusciolelli teaches:
	a corrector to correct the work plan displayed on the display (“A method for conducting an agricultural operation in a field using an autonomous vehicle … may include: … (d) upon receiving an event condition, providing a revised mission plan for the autonomous vehicle in which the revised mission plan adjusts the path to resolve the event condition.” (¶ 14)); wherein
	the communicator receives the work plan corrected by the corrector (“The back office/base station is typically connected to the vehicle via a long range radio communication system [i.e., a communicator].” (¶ 5). “The base station 52 may conduct agricultural operations in the field 50 via the computer processing system 100 …. The computer processing system 100 may also … provide revised mission plans for the vehicles 10 as necessary [i.e., a communicator may receive corrected work plans].” (¶ 37)).
	Kuniyasu discloses: a display comprising a machine information obtainer,  a plan obtainer, and an evaluator; wherein an evaluation result is displayed on the display. Ray teaches: a display provided in the agriculture machine. Rusciolelli teaches: correcting and subsequently communicating a work plan.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kuniyasu and Ray with the features of: a corrector to correct the work plan displayed on the display; wherein the communicator receives the work plan corrected by the corrector—as taught by Rusciolelli—because they are useful features in the art. Agricultural operations are subject to dynamic conditions, and a corrector may aid in accounting for said conditions as to ensure a successful agricultural operation. For one instance, upon the detection of an obstacle in the path of an agricultural machine, it may be necessary to adjust the path of the agricultural machine as to avoid collision. Here, the corrector may provide the corrected path to the agricultural machine. With the above in mind, the incorporation of these features enhance agricultural support. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIO C GONZALEZ whose telephone number is (571)272-5633. The examiner can normally be reached M–F, 9:00–6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey S. Jabr can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.C.G./Examiner, Art Unit 3668
/Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668